MILLS, Judge.
Martin-Marietta Corporation and Scott Wetzel Services, Inc. (E/C) appeal from an interlocutory order of the deputy commissioner granting appellee Stewart’s motion to include the transcript and record of a separate worker’s compensation proceeding in the trial record of this case. Because appellants concede the non-finality of the order appealed, and have neither explicitly sought, nor made sufficient demonstration to obtain, this court’s certiorari jurisdiction pursuant to Rule 9.030(b)(2)(A), Fla.R. App.P., this appeal is dismissed. Our action herein is not intended to preclude review of this order upon any subsequent appeal of a final order.
SHIVERS and WIGGINTON, JJ., concur.